DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/21/21 is acknowledged.
	
Information Disclosure Statement
The information disclosure statement was considered by the examiner. Regarding the two non-patent literature, these two references have been lined through indicating they have not been considered. No publication date has been provided for these lined-through references. Also, the quality of these lined-through references prohibits the examiner from seeing details of the images. Therefore, these lined-through references have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maccarrone DE102016101449 published 2016.
 	Maccarrone  discloses:
 	1.  An ion pump (see 0001 of the translation), comprising: a housing (192) enclosing an interior (inside 192); a gas inlet (184) having a through-hole extending into the interior (see Fig 1); at least one cathode (100, 104); at least one anode (108); and a blocking shield (190) comprising: a top plate member (196 in Fig 2) having an upper surface (upper surface of 196), and a support vertically extending from the top plate member (support is vertical portion and upper horizontal portion of 200 in annotated Fig 2 herein), wherein the top plate member is arranged to occlude the at least one cathode and/or the at least one anode from a perspective of a through-hole of the gas inlet (see Fig 1, and 0049 of the translation). 

    PNG
    media_image1.png
    727
    870
    media_image1.png
    Greyscale

 	2.  The ion pump of claim 1 wherein the top plate member (196) is a first top plate 
member and the upper surface is a first upper surface, and the blocking shield (190)
further comprises: a second top plate member (194) adjoining (located next to and joined with via 200 as in the definition of adjoining below) the first top plate member, the second top plate member having a second upper surface (upper surface of 196), wherein the first top plate member and the second top plate comprise lateral and transverse  extents which occlude the at 

    PNG
    media_image2.png
    1220
    848
    media_image2.png
    Greyscale


 
 	4.  The ion pump of claim 1, wherein an underside of the top member connects to 
the support such that the underside of the top member and the support are positioned to capture material sputtered from the cathode (see Fig 1, annotated Fig 2 herein, and 0049). 
 
 	5.  The ion pump of claim 1, wherein the blocking shield is configured to be positively biased (see 0050). 
 
 	6.  The ion pump of claim 1, wherein the blocking shield is configured to be electrically connected to the at least one anode (This claim does not require that the blocking shield is electrically connected to the at least one anode, it merely requires “configured to be” [i.e. capable of]. See 0050 wherein the blocking shield can be connected to the voltage source 198 for positive electrical potential. The anode is also connected to the voltage source 198 for positive electrical potential as in 0052. Therefore, both the anode and the blocking shield are “configured to be” electrically connected via the positive voltage source.). 
 
 	7.  The ion pump of claim 1, wherein the blocking shield comprises an electrical-field shield deflecting particles emitted from the at least one cathode (see 0037 and 0049-50). 

 	8.  The ion pump of claim 1, wherein the blocking shield comprises a surface extending laterally or transversely in a plane without angular deviations from the plane (see 194 or 196 in Fig 2). 
 
 	9.  The ion pump of claim 1, wherein the blocking shield extends in a plane substantially parallel to a longitudinal axis of the anode (see 194 or 196 which extend parallel to the anode 108). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.

/Thomas Fink/Examiner, Art Unit 3746